Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/02/20219. Claims 1, 10, and 11 are independent claims.  Claims 1-11 have been examined and are pending. This Action is made non-FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/02/2019 is being considered by the examiner.

Drawings
The drawings were received on 09/02/2019.  These drawings are reviewed and accepted by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-168949, filed on Sep. 10, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-9 and 10 are interpreted under 35 U.S.C. 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as reciting means-plus functions. 
Regarding claims 1-9, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an authenticator that authenticates,” “an acquirer that acquires ..;”  “a controller that controls….” and “a notifier that notifies …” recited in claims 1-9.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly
Regarding claim 10, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic “an authenticator that authenticates,” and “a controller that controls….” recited in claim 10.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 

Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities:  
Regarding claim 1; claim 1 recites the phrases “the strength” line 9. For better clarity and be consistency, it is suggested that the claim be further amended as “the strength of authentication information”.
Regarding claim 10; claim 10 recites the phrases “the strength” line 10. For better clarity and be consistency, it is suggested that the claim be further amended as “the strength of authentication information”.
Regarding claim 11; claim 11 recites the phrases “the strength” line 11. For better clarity and be consistency, it is suggested that the claim be further amended as “the strength of authentication information”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govande et al. (“Govande,” US 2016/0050209, published Feb. 18, 2016).
Regarding claim 1, Govande teaches an information processing apparatus, comprising: 
 an authenticator that authenticates a user so that the user accesses a plurality of resources on a network (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid.); 
 an acquirer that acquires conditions that are related to a strength of authentication information and are provided differently for the respective resources (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid.); and a 
  controller that controls, when the user accesses one resource out of the plurality of resources, access to the one resource based on a condition related to the strength for the one resource (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password …; par. 0075,  At block 414, if the entered password is a short partial password, such as the first 2 digits/characters of the full length password, access control program 124 grants basic access. the basic access level may allow access to basic phone functionality such as SMS texting and/or calling. The basic access level may also allow access to applications that contain no private or sensitive information, such as game applications; pars. 0076-0077) and strength information related to the strength of the authentication information of the user that is used by the authenticator (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password. When user 102 enters a partial password that is short (e.g., the first 2 digits/letters of an 8 digit/letter full password), access control program 124 may grant a lower level of access in which user 102 is able to access less applications and/or functionalities. When user 102 enters a partial password that is longer (e.g., the first 4 digits/letters of an 8 digit/letter full password), access control program 124 grants a higher level of access in which user 102 is able to access more applications and/or functionalities; pars. 0075-0077).   
Regarding claim 4, Govande discloses the information processing apparatus according to claim 1. Govande further discloses further comprising a strength information memory that stores the strength information extracted from the authentication information when the user is authenticated by the authenticator (Govande: par. 0080, system 500 performs specific operations by processor 504 executing one or more sequences of one or more instructions contained in system memory component 506. Such instructions may be read into system memory component 506 from another computer readable medium, such as static storage component 508. These may include instructions to receive an authentication, verify the authentication, grant access to applications and functionalities based on the length and type of the authentication, etc.). 
Regarding claim 5, Govande discloses the information processing apparatus according to claim 4. Govande further discloses wherein the strength information comprises at least one of the number of letters in a character string that constructs the authentication information (Govande: par. 0011, the established authentications may include, for example, a full password and partial passwords (e.g., the first 2 digits/characters of the full password; pars. 0075-0077) or a validity period of the authentication information. 
Regarding claim 6, Govande discloses the information processing apparatus according to claim 1. Govande further discloses, wherein the controller controls the access to the one resource based on a different condition in addition to the strength information and the condition related to the strength (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password. When user 102 enters a partial password that is short (e.g., the first 2 digits/letters of an 8 digit/letter full password), access control program 124 may grant a lower level of access in which user 102 is able to access less applications and/or functionalities. When user 102 enters a partial password that is longer (e.g., the first 4 digits/letters of an 8 digit/letter full password), access control program 124 grants a higher level of access in which user 102 is able to access more applications and/or functionalities; pars. 0075-0077). 
Regarding claim 7, Govande discloses the information processing apparatus according to claim 6. Govande further discloses, wherein the controller limits the access to the one resource based on the different condition though the strength information satisfies the condition related to the strength (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password [i.e. controller controls …]. When user 102 enters a partial password that is short (e.g., the first 2 digits/letters of an 8 digit/letter full password), access control program 124 may grant a lower level of access in which user 102 is able to access less applications and/or functionalities. When user 102 enters a partial password that is longer (e.g., the first 4 digits/letters of an 8 digit/letter full password), access control program 124 grants a higher level of access in which user 102 is able to access more applications and/or functionalities; pars. 0075-0077).
 Regarding claim 8, Govande discloses the information processing apparatus according to claim 6. Govande further discloses, wherein the controller permits the access to the one resource based on the different condition though the strength information does not satisfy the condition related to the strength (Govande: par. 0075,  At block 414, if the entered password is a short partial password, such as the first 2 digits/characters of the full length password, access control program 124 grants basic access. the basic access level may allow access to basic phone functionality such as SMS texting and/or calling. The basic access level [i.e. related to the strength for basic resource] may also allow access to applications that contain no private or sensitive information, such as game applications; par. 0076).
Regarding claim 10, Govande teaches an information processing system, comprising: 
an authenticator that authenticates a user so that the user accesses a plurality of resources on a network (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid.);
a memory that stores conditions that are related to a strength of authentication information and are provided differently for the respective resources (Govande: par. 0080, system 500 performs specific operations by processor 504 executing one or more sequences of one or more instructions contained in system memory component 506. Such instructions may be read into system memory component 506 from another computer readable medium, such as static storage component 508. These may include instructions to receive an authentication, verify the authentication, grant access to applications and functionalities based on the length and type of the authentication, etc.); and 
a controller that controls, when the user accesses one resource out of the plurality of resources, access to the one resource based on a condition related to the strength for the one resource (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password) and information related to the strength of the authentication information of the user that is used by the authenticator (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password. When user 102 enters a partial password that is short (e.g., the first 2 digits/letters of an 8 digit/letter full password), access control program 124 may grant a lower level of access in which user 102 is able to access less applications and/or functionalities. When user 102 enters a partial password that is longer (e.g., the first 4 digits/letters of an 8 digit/letter full password), access control program 124 grants a higher level of access in which user 102 is able to access more applications and/or functionalities; pars. 0075-0077).
Regarding claim 11, claim 11 is directed to a non-transitory computer readable medium storing a program causing a computer to execute a process associated with the method claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Govande et al. (“Govande,” US 2016/0050209, published Feb. 18, 2016) in view of Subramanya et al. (“Subramanya,” US 2015/0373011, published Dec. 24, 2015).
Regarding claim 2, Govande discloses the information processing apparatus according to claim 1. Govande further discloses wherein the controller controls access to the at least one resource based on a condition that is related to the strength and is provided for each of the elements as recited above but does not explicitly disclose further comprising 
However, in an analogous art, Subramanya discloses credential collection in an authentication server employing diverse authentication schemes, wherein a manager that manages a plurality of elements in each of which access authority of the user is set for at least one resource (Subramanya: abstract, par. 0035, Access manager 220 receives (via path 149) and processes authentication requests from server systems 160A-160C (in response to resource access requests from users using client systems 110A-110Z). In particular, in response to an authentication request for a user seeking access to a resource, access manager 220 determines the specific authentication scheme to be employed based on the information on the user (such as the access level, the authorizations, etc.) and the resource (the criticality, the location, the protocol user to access, etc.) For example, the determination may be based on rules specified by an administrator of the enterprise.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Subramanya with the method and system of Govande, wherein a manager that manages a plurality of elements in each of which access authority of the user is set for at least one resource to provide users with means for flexible credential collection mechanisms, for example, to simplify implementation of additional diverse authentication schemes, as may be required in the corresponding environments (Govande: par. 0074, Subramanya: abstract, pars. 0003, 0009)
Regarding claim 3, the combination of Govande and Subramanya teaches the information processing apparatus according to claim 2. The combination of Govande and Subramanya further teaches, wherein the manager manages the elements to each of which the plurality of resources having different conditions related to the strength belong (Govande: par. 0074, Subramanya: abstract, pars. 0003, 0009). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Govande et al. (“Govande,” US 2016/0050209, published Feb. 18, 2016) in view of Dubey et al. (“Dubey,” US 2015/0365396, published Dec. 17, 2015)
Regarding claim 9, Govande discloses the information processing apparatus according to claim 1. Govande discloses the condition related to the strength for the one resource when the user accesses the one resource but does not explicitly disclose “comprising a notifier that notifies the user of details of the condition related to the strength for the one resource when the user accesses the one resource and when the strength information does not satisfy the condition related to the strength for the one resource.”
However, in an analogous art, Hamlin discloses system and method for providing confidence scores a persistent framework, wherein a notifier that notifies the user of details of the condition related to the strength for the one resource when the user accesses the one resource and when the strength information does not satisfy the condition (Dubey: par. 0024, password program 110 determines the candidate password does not meet the criteria (“no” branch, step 208), password program 110 notifies the user that the candidate password does not meet the criteria (step 210)).
(Dubey: abstract; par. 0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Canh Le/
Examiner, Art Unit 2439
December 24th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439